Citation Nr: 0023815	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  95-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
December 1968 to November 1972 and in the Army from May 1985 
to September 1987.  He served in Vietnam from July 1970 to 
April 1971 and from April 1972 to August 1972.

This appeal arises from an April 1995 Regional Office (RO) 
determination that the veteran was not entitled to service 
connection for PTSD.  The veteran timely appealed this 
determination.  The veteran testified at a hearing before the 
Board sitting at Muskogee, Oklahoma, in May 1997.

In September 1997, the Board remanded the case to the RO for 
additional development.  After additional evidence was 
received, the RO affirmed its prior denial of the veteran's 
claim for service connection for PTSD.  The case was then 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all the available relevant evidence 
for an equitable disposition of the veteran's claim.  

2.  The veteran's alleged stressor did not occur while the 
veteran was engaged in combat.  

3.  There is no credible supporting evidence that the claimed 
in-service stressor actually occurred as described.

4.  PTSD was not present in service.

5.  A Department of Veterans Affairs (VA) examination in 
December 1999, after reviewing the veteran's entire record, 
determined that PTSD was not present, but that the veteran 
had dysthymia.


CONCLUSION OF LAW

Service connection for PTSD is not in order as it cannot be 
established that the veteran has such a disability which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that his PTSD is directly 
related to an incident that occurred in service in February 
1971.  Specifically, he maintains that he reported a breach 
of security while he was in Vietnam, that he was locked in a 
bunker for four days with three men who interrogated him, and 
that these men beat him.  He contends that he has nightmares 
as a result of this incident.  

I.  Background

The service medical records for the veteran's first period of 
service are negative for any complaints, findings, or 
diagnoses indicative of any acquired psychiatric disability.  
In late May 1971, the veteran requested to see a physician at 
his base in California concerning personal problems, but 
these are not further described.  The service medical records 
are also negative during the first period of service for any 
indication that he was treated for bruises or a beating while 
he served in Vietnam.  There were no disabilities listed on 
his examination for discharge from service in November 1972.  

The veteran's service department administrative records for 
his first period of service show that when he arrived in 
Vietnam he was assigned as a rifleman to the 1st "FSR/FLC, 
COMMCO, H&S BN".  Beginning in September 1970 his primary 
duty was that of radio telecommunications operator.  This was 
his primary duty until he departed from Vietnam.  He was 
assigned to the "SPTCO" from January to April 1971.  His 
proficiency reports and conduct were reported between 4.4 and 
4.7 for this first tour of duty in Vietnam.  He was also a 
radio operator during his second period of duty in Vietnam 
between April 1972 and August 1972.  The veteran's awards 
during his first period of service were as follows: Rifle 
Expert Badge, Good Conduct Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, National Defense Service Medal, 
Meritorious Unit Commendation, Republic of Vietnam 
Meritorious Unit Citation (Gallantry Cross Color), and 
Republic of Vietnam Meritorious Unit Citation (Civil Actions 
Color).  His administrative service records show that he 
participated in the following expeditions: operations against 
Communist Forces while serving with the 1st FSR from July 
1970 to April 1971, and ready OPS in the contiguous waters of 
the Republic of Vietnam from April 1972 to August 1972.

On a VA examination in May 1975, the veteran complained of 
recurrent headaches.  He stated that these headaches were 
precipitated by stress or anxiety, and were relieved by lying 
down.  The diagnostic impressions were occipital head injury 
by history without residuals, and chronic tension headaches 
by history.  

The veteran had some Army National Guard service prior to May 
1985.  On a report of medical history in February 1984, the 
veteran reported a history of depression or excessive worry.  
He had been hospitalized in 1977 for fractures of the hip and 
femur, and he became nervous, worried, and depressed because 
of forced inactivity while he was recuperating.  There were 
no recurrences.  The service medical records for the second 
period of active duty are negative for any findings or 
diagnoses indicative of an acquired psychiatric disorder.  
The veteran was discharged from service due to diabetes 
mellitus, peptic ulcer disease, and pancreatitis.  

In a rating in March 1988, the veteran was granted service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling, and for peptic ulcer disease, evaluated as 10 
percent disabling.  The rating for diabetes mellitus was 
increased to 40 percent, effective June 21, 1994.

A claim for service connection for PTSD was received from the 
veteran in July 1994.  

On a VA psychiatric examination in September 1994, the 
veteran complained about depressive episodes.  He reported 
that he was in a communications unit in Vietnam where he saw 
a few people shot, but had no buddies who were killed.  He 
reported that, while in Vietnam, he had a top secret 
clearance.  He reported a breach of security, and was then 
locked in a bunker for about four days with three men who 
"conducted an inquisition," while pistol whipping and 
beating him.  He stated that he has nightmares of this event.  
He reported that he had a range of jobs from telephone 
operator to laborer following service, that he was also a 
medic after service, and that he had further active duty in 
1986 and 1987 when he was diagnosed with diabetes.  The 
examiner reviewed the criteria for PTSD and found that the 
veteran had PTSD, mild.  The examiner also expressed the 
opinion that the veteran's depressive episodes could be part 
of the PTSD or related to his diabetes.  

At a hearing before the Board sitting at Muskogee, Oklahoma, 
in May 1997, the veteran provided some more detail relating 
to the incident that he alleged as a stressor in service, 
including the names of two people who beat him and the 
approximate month, February 1971.  

Pursuant to the Board's remand in September 1997, a search 
for additional service medical records was negative.  

VA outpatient treatment reports from 1990 show treatment for 
various disabilities unrelated to PTSD.  The veteran began 
group PTSD therapy sessions in late 1994, with a history of 
the above-described stressor.  He was also hospitalized in 
February 1995 for complaints of depression and suicidal 
ideation, with a diagnoses of PTSD.

The Department of the Navy provided a command chronology of 
the veteran's support company unit in February 1971, and this 
report showed no evident combat incidents or report of the 
veteran's alleged incarceration or beating.  In 1999, the 
Department of the Navy indicated that there were no criminal 
investigation reports relating to the veteran.  The 
Department of the Navy indicated that there were no other 
reports of investigation of any such alleged incident.  

On a VA examination in December 1999, the veteran's records 
were reviewed.  It was noted that the RO had determined that 
the alleged stressor had not been confirmed by other military 
or medical records.  The veteran repeated the history of the 
alleged stressor.  The examination resulted in the diagnosis 
of dysthymia.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  

The Court of Appeals for Veterans Claims (the Court) has 
provided certain guidelines to determine whether there is 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  The Court indicated that a 
different standard of proof, and different evidence was 
necessary, to establish whether a claimed inservice stressor 
actually occurred, depending on whether the veteran was 
engaged in combat with the enemy and whether any of the 
alleged stressors occurred during combat.  Pertinent 
guidelines and regulations have been amended in the last few 
years in accordance with the Court's guidelines, so that the 
new guidelines and regulations under 38 C.F.R. § 3.304 
provide more liberalizing criteria for determining what 
evidence is necessary to substantiate a veteran's alleged 
stressor when in combat.  However, in this case, the veteran 
has not alleged that his only claimed stressor, the beating, 
occurred during combat.  

Basically, if the evidence establishes that the veteran 
engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  However, if the claimed 
stressor, as in this case, is not related to combat, then 
this regulation provides that there must be credible 
supporting evidence that the claimed inservice stressor 
actually occurred.

As a result, as in this case, there must be service or other 
records to support or somehow substantiate the assertion that 
the veteran was subjected to a stressor of sufficient gravity 
to cause PTSD.  The Board is not required to grant service 
connection for PTSD merely because a physician has accepted a 
veteran's description of his inservice experience as credible 
and thereby diagnosing PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  As previously indicated, service 
connection for PTSD requires credible supporting evidence 
that the claimed inservice stressor actually occurred.  
38 C.F.R. § 3.304(f).  

In this case, there are no service documents, or independent 
evidence from disinterested persons, to support the assertion 
of the noncombat-related stressor.  Specifically, there are 
no service administrative records from the veteran's file, or 
any records from the Department of the Navy, to show that the 
veteran was held in detention.  There are no criminal 
investigation records relating to the incident, or relating 
to charges against anyone in the veteran's unit indicating 
that such incident actually occurred.  Further, the veteran 
has not provided any statements from disinterested persons 
that this incident occurred.  Finally, the service medical 
records fail to show that the veteran was treated for any 
disabilities around the time of such incident, aside from his 
seeking to see a physician for some personal problems.  The 
medical records after the veteran's first period of service 
as well as the medical records during the veteran's second 
period of service also fail to establish evidence of 
emotional trauma associated with any such alleged incident.

Consequently, the evidence presently of record does not 
provide credible supporting evidence that the alleged 
inservice stressor actually occurred.  Without credible 
supporting evidence demonstrating that a stressor occurred in 
service, the evidence fails to establish that PTSD was 
incurred in service.

While the medical opinion in 1994 indicated that the veteran 
did have PTSD associated with the incident that occurred in 
service, as just indicated, there is no credible evidence 
that such incident occurred.  Without evidence of such 
incident, another VA physician in 1999 indicated that the 
veteran merely had dysthymia, and did not diagnose PTSD.  In 
essence, in the absence of credible supporting evidence, the 
veteran's statements and history that he has provided are not 
considered credible or persuasive to establish that the 
alleged stressor occurred.  Accordingly, service connection 
for PTSD cannot be granted.


ORDER

Entitlement to service connection for PTSD is not 
established.  The benefit sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

